Citation Nr: 1144296	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-06 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from October 1990 to October 1994.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the RO in Oakland, California.

Although the Veteran requested a Board hearing in a February 2008 substantive appeal (VA Form 9), and was scheduled to appear for a hearing on October 8, 2010, in an October 6, 2010 letter from the Veteran's representative, it was noted that the Veteran was not coming to the scheduled hearing, that he had not requested the hearing to be rescheduled, and that he wished to have the Board consider his appeal on the evidence of record.  Accordingly, the request for a Board hearing is considered withdrawn, and there are no other outstanding hearing requests of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  Symptoms of headaches were chronic in service and are related to a disorder that was subsequently diagnosed as chronic.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, chronic headaches were incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

In this case, as the Board is granting service connection, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis of Service Connection for Headaches

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Veteran's assertions regarding headaches in service and continuously since service have been consistent throughout the period of the claim.  On his January 2007 claim, the Veteran reported that his in-service responsibilities included destroying large amounts of unexploded enemy ordinance.  His unit was told that some ordinance was contaminated with chemical agents.  He reported that he started to experience headaches approximately 30 days later, and these have continued in intensity, duration, and frequency over the years.  In the notice of disagreement in November 2007, he noted that he was assigned to the 479th ordinance company during March 10-13, 1991 and was exposed to the Khamishiyah pit demolition activity.  He reported that he has had migraine headaches since that time.  On the February 2008 VA Form 9, he reported headaches since 1991.  He also submitted Internet research showing that the 479th was present at Khamishiyah.  

The Veteran's service treatment records are not in the claims file, and the RO has certified their unavailability.  Therefore, the Board has no documentary evidence of treatment for headaches during service.  Nevertheless, laypersons can attest to factual matters of which they have first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

Here, the Board finds that the Veteran's reports of headaches in service are credible and consistent with nature and details of his service.  

As will be discussed below, a current chronic disability has been diagnosed, as demonstrated by an April 2007 Gulf War examination, and there were symptoms in service, as demonstrated by the Veteran's competent reports.  Therefore, service connection can be established in one of two ways.  First, in accordance with 38 C.F.R. § 3.303(b), if it can be established that the symptoms in service were chronic with post-service occurrence and diagnosis of the same chronic symptoms, this would be sufficient to establish the required nexus.  

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Here, the Veteran has reported that he experienced headaches in service, and there is no dispute that he is currently diagnosed with chronic headaches.  While the headaches in service were not identified as a chronic disorder at the time, their frequent recurrence throughout the intervening period is strong evidence supporting a chronic disorder in service.  Also supportive of such a finding is the Veteran's consistent report in the post-service evidence that his symptoms were the same as he experienced in service and continued unabated since service.

After service, the first records of treatment was by T.F., M.D., in October 2003.  It was noted on that report that headaches have been bothering the Veteran for 13 years and that they are typically brought on by increased stress.  The examiner's impression was cluster headaches.  


In January 2006, the Veteran was hospitalized for treatment of cluster headaches.  The diagnosis was intractable left facial headache in a patient with a history of cluster headaches.  An MRI showed focal sinus disease of doubtful clinical significance.  

An April 2006 report from Arkansas Headache Clinic reveals headaches for the past 18 years.  The diagnosis was chronic cluster headaches.  In a February 2007 VA mental health consultation, it was noted that the Veteran had a long history of cluster headaches, since 1990.  

The report of an April 2007 Gulf War protocol examination reveals that, in early 1991, while stationed in Saudi Arabia, the Veteran began having headaches.  At about the same time he was hit in the head by a tent pole with no loss of consciousness, but hard enough to knock a filling out.  He was given multiple medications while on active duty, including Percocet and Flexeril.  The April 2007 diagnosis was migraine headaches.  There was no nexus opinion provided.  

These reports to medical professionals in the course of treatment are deemed to be credible, particularly in light of the fact that they preceded the filing of the claim for service connection - in the case of the October 2003 report by approximately five years.  Thus, when the post-service evidence is considered, and when any reasonable doubt is resolved in the Veteran's favor, the Board finds that symptoms of headaches where chronic in service.

In summation of the Board's findings, the in-service diagnosis, as related by the Veteran, and post-service diagnosis are the same.  There is no evidence of an intercurrent cause.  To the extent that chronicity in service may be questioned, the Board notes that symptoms were manifest continuously after service, and 

the Veteran's statements are competent and credible evidence of a nexus to service.  With resolution of any remaining reasonable doubt in the Veteran's favor on each of the elements of service connection, the Board finds that service connection for headaches is in order.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for migraine headaches is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


